Plaintiff has filed an original action in this court against Pauline Covington and other named defendants, her attorneys, as an ancillary proceeding to case No. 29213, S.W. Anthony v. E. L. Covington et al., 187 Okla. 27, 110 P.2d 461.
By this action plaintiff alleges that he seeks to protect the judgment of this court in that case. The petition sets forth at length the earlier proceedings, both in the lower court and on appeal to this court, and closes with the prayer that the defendant or any person who might appear for her, be forever enjoined from instituting any further action against S.W. Anthony upon the cause of action pleaded by Pauline Covington.
June 30, 1942, we rendered an opinion in case No. 30692, Pauline Covington et al v. S.W. Anthony, 191 Okla. 266,128 P.2d 1012, affirming the judgment of the superior court of Creek county, Bristow division, wherein judgment was rendered for the defendant and the plaintiff, Pauline Covington, was enjoined from proceeding further in any suit based upon this same cause of action.
Under these circumstances we are of the opinion that it is unnecessary to consider the matters sought to be presented herein, inasmuch as the questions sought to be raised are now moot by reason of such judgment, and the affirmance of said judgment by this court is sufficient to afford this plaintiff the relief sought in the present action.
Action dismissed.
WELCH, C. J., and OSBORN, GIBSON, HURST, DAVISON, and ARNOLD, JJ., concur. RILEY and BAYLESS, JJ., absent. *Page 484